Exhibit 10.1

 

To:   

ViroPharma Incorporated

730 Stockton Drive

Exton, PA 19341

A/C    YMJTD0 From:   

Credit Suisse International

One Cabot Square

London E14 4QJ

England

Subject:    Partial Termination of Convertible Bond Hedge Transaction Reference
No. 50302802 Date:    March 19, 2009

This letter agreement (this “Termination Agreement”) relates to the Transaction
(the “Transaction”) entered into between Credit Suisse International (“Dealer”),
represented by Credit Suisse, New York branch (“Agent”) as its agent, and
ViroPharma Incorporated (“Counterparty”), pursuant to a letter agreement dated
March 20, 2007 entitled Convertible Bond Hedge Transaction (Reference
Number: 50302802) (the “Confirmation”). Capitalized terms used herein but not
otherwise defined shall have the meanings assigned to them in the Confirmation.

Counterparty proposes to acquire its outstanding 2% convertible senior notes due
2017 (the “Convertible Notes”) from time to time in the open market (the
“Purchase Program”). In connection with the acquisition of Convertible Notes
pursuant to the Purchase Program, the Dealer and Counterparty desire to effect a
partial termination of the Transaction in respect of a number of options equal
to the number of Convertible Notes (in denominations of USD1,000 principal
amount) so purchased (the “Partial Termination”).

1. Partial Termination. (a) The parties hereby agree that, in full satisfaction
of its obligations in respect of the Partial Termination, Dealer shall pay to
Counterparty on each Payment Date (as defined below) an amount in USD (a
“Termination Payment”) equal to the Termination Payment Amount for such Payment
Date (as defined below).

 

Termination Payment Amount:    For each Payment Date, an amount in USD equal to
the product of the Applicable Number of Options for such Payment Date and the
Termination Value for such Payment Date, as set forth in the Calculation Agent’s
Notice for the related Purchase Date. Applicable Number of Options:    For each
Payment Date, the Number of Purchased Convertible Notes for such Payment Date,
as set forth in the Calculation Agent’s Notice for the related Purchase Date.
Number of Purchased Convertible Notes:    For each Payment Date, the number of
Convertible Notes (in denominations of USD1,000 principal amount) purchased by
Counterparty on the Purchase Date corresponding to such Payment Date pursuant to
the Purchase Program, as set forth in the Calculation Agent’s Notice for the
related Purchase Date. Purchase Date:    Each date on which Counterparty
executes a purchase of Convertible Notes pursuant to the Purchase Program. For
the



--------------------------------------------------------------------------------

   avoidance of doubt, the Purchase Date shall be the trade date of such
purchase. Termination Value:    For each Payment Date the amount, as determined
by the Calculation Agent, that would be payable by Dealer to Counterparty
pursuant to Section 6 of the Agreement if (i) Dealer designated an Early
Termination Date in respect of an Additional Termination Event, with
Counterparty as the sole Affected Party and the Transaction as the sole Affected
Transaction, occurring on the Purchase Date corresponding to such Payment Date
and (ii) the Number of Options for the Transaction were one. For purposes of
determining such amount, the Calculation Agent shall (i) use the Average VWAP
Price corresponding to such Purchase Date as the current Share price input and
(ii) assume that all Convertible Notes originally issued by Counterparty remain
outstanding on the Early Termination Date. Calculation Agent’s Notice:    A
notice for each Purchase Date to be provided by the Calculation Agent to
Counterparty following the close of trading on the Exchange on the Final
Averaging Date for such Purchase Date substantially in the form attached hereto
as Schedule A. For the avoidance of doubt, the Number of Purchased Convertible
Notes set forth in the Calculation Agent’s Notice shall be identical to the
number of Convertible Notes repurchased by Counterparty indicated in the Notice
of Purchased Convertible Notes for such Purchase Date. Notice of Number of
Purchased Convertible Notes:    Counterparty may notify Dealer in writing
(including by email) before 7:00 PM (New York City time) on each Purchase Date
of the number of Convertible Notes purchased by Counterparty on such Purchase
Date. If Counterparty so notifies Dealer, such Convertible Notes purchased by
Counterparty shall be subject to the provisions hereunder. Averaging Dates:   
For each Purchase Date, the immediately following Exchange Business Day. Average
VWAP Price:    For each Purchase Date, the arithmetic average of the Daily
Average Price on each of the Averaging Dates corresponding to such Purchase
Date. Daily Average Price:    For any Exchange Business Day, as determined by
the Calculation Agent based on the New York Volume Weighted Average Price per
Share for the regular trading session (including any extensions thereof) of the
Exchange on such Exchange Business Day (without regard to pre-open or after
hours trading outside of such regular trading session), as published by
Bloomberg at 4:15 P.M., New York City time (or 15 minutes following the end of
any extension of the regular trading session), on such Exchange Business Day, on
Bloomberg page “VPHM.Q<Equity>AQR” (or any successor thereto) (or if such
published volume weighted average price is unavailable or is manifestly
incorrect, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume weighted method). Exchange:
   The NASDAQ Global Select Market

 

2



--------------------------------------------------------------------------------

Consequences of Disrupted Days:    Notwithstanding anything to the contrary in
this Termination Agreement or the Equity Definitions, if any Averaging Date is a
Disrupted Day, the Calculation Agent may, if appropriate in light of market
conditions, regulatory considerations or otherwise, take any or all of the
following actions: (i) postpone such Averaging Date in accordance with Section
6.7 of the Equity Definitions as if “Modified Postponement” were applicable or
(ii) determine that such Averaging Date is a Disrupted Day only in part, in
which case the Calculation Agent shall (A) determine the Daily Average Price for
such Averaging Date based on transactions in the Shares on such Averaging Date
effected before the relevant Market Disruption Event occurred and/or after the
relevant Market Disruption Event ended, as applicable, and (B) designate the
immediately following Exchange Business Day that is not already an Averaging
Date as an Averaging Date (with the provisions of this paragraph applying
successively to each such Exchange Business Day so designated) and determine the
Termination Value using an appropriately weighted average of the Daily Average
Prices on the Averaging Dates. Section 6.7(c)(iii)(A) of the Equity Definitions
is hereby amended by replacing the word “shall” in the sixth line thereof with
the word “may,” and by deleting clause (2) thereof. Any Scheduled Trading Day on
which the Exchange is scheduled to close prior to its normal close of trading
shall be deemed a Disrupted Day in full. Market Disruption Event:    Section
6.3(a) of the Equity Definitions is hereby amended by deleting the words “during
the one hour period that ends at the relevant Valuation Time, Latest Exercise
Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case may be,”
in clause (ii) thereof. Payment Date:    The date one Settlement Cycle following
the Final Averaging Date.

(b) For the avoidance of doubt, the parties agree that, following each
Termination Payment, the Number of Options shall be reduced by the Applicable
Number of Options for the relevant Payment Date.

2. Representations and Warranties.

 

  (a) Each party represents to the other party that:

(i) It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing.

(ii) It has the power to execute this Termination Agreement and any other
documentation relating to this Termination Agreement to which it is a party, to
deliver this Termination Agreement and any other documentation relating to this
Termination Agreement that it is required by this Termination Agreement to
deliver and to perform its obligations under this Termination Agreement and has
taken all necessary action to authorize such execution, delivery and
performance.

(iii) Such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets.

 

3



--------------------------------------------------------------------------------

(iv) All governmental and other consents that are required to have been obtained
by it with respect to this Termination Agreement have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with.

(v) Its obligations under this Termination Agreement constitute its legal, valid
and binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

(vi) It is an “eligible contract participant” as defined in Section 1a(12) of
the U.S. Commodity Exchange Act, as amended.

 

  (b) Counterparty represents and warrants to and for the benefit of, and agrees
with, Dealer as follows:

(i) On the date hereof and each Purchase Date (A) none of Counterparty and its
officers and directors is aware of any material nonpublic information regarding
Counterparty or the Shares and (B) all reports and other documents filed by
Counterparty with the Securities and Exchange Commission (“SEC”) when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents)
pursuant to the Exchange Act of 1934, as amended (the “Exchange Act”) do not
contain any untrue statement of a material fact or any omission of a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Partial Termination under FASB
Statements 149 or 150, EITF Issue No. 00-19 (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(iii) Prior to the date hereof, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Partial
Termination and such other certificate or certificates as Dealer shall
reasonably request.

(iv) Counterparty is not entering into this Termination Agreement to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or to otherwise violate the Exchange Act.

(v) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(vi) Counterparty understands that no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any affiliate of Dealer or any governmental agency.

(vii) Counterparty acknowledges its responsibilities under applicable
federal securities laws, including, without limitation, Rule 10b-5 under the
Exchange Act, in relation to the Transaction and its partial termination.

(viii) On each Purchase Date and Payment Date, (a) the assets of Counterparty at
their fair valuation exceed the liabilities of Counterparty, including
contingent liabilities, (b) the capital of Counterparty is adequate to conduct
the business of Counterparty and (c) Counterparty has the ability to pay its
debts and obligations as such debts mature and does not intend to, or does not
believe that it will, incur debt beyond its ability to pay as such debts mature.

 

  (c) Counterparty acknowledges that:

 

4



--------------------------------------------------------------------------------

(i) In connection with the Partial Termination, Dealer and its affiliates may
buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to adjust
or unwind its hedge position with respect to the Transaction.

(ii) Dealer and its affiliates may also be active in the market for the Shares
other than in connection with activities in relation to the Transaction or the
Partial Termination, as applicable.

(iii) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to any Daily Average Price.

(iv) Any market activities of Dealer and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as any
Daily Average Price, in a manner that may be adverse to Counterparty.

(v) This Termination Agreement relates to a partial termination of the
Transaction; Dealer may purchase shares for its own accounts at an average price
that may be greater than, or less than, any Daily Average Price.

3. Termination of this Termination Agreement. This Termination Agreement shall
terminate upon the earlier of (i) the Business Day following the election by
either Dealer or Counterparty to terminate this Termination Agreement by
providing written notice to the other party and (ii) March 26, 2009, except that
(a) the obligation to pay the Termination Payment Amount for any Purchase Date
occurring on or prior to the date of termination of this Termination Agreement
shall survive the termination of this Termination Agreement until such payment
is made and (b) the representations and warranties set forth above in Section 2
of this Termination Agreement shall survive the termination of this Termination
Agreement without limitation.

4. No Netting and Set-off. Each party waives any and all rights it may have to
set-off delivery or payment obligations it owes to the other party under this
Termination Agreement against any delivery or payment obligations owed to it by
the other party, whether arising under the this Termination Agreement, under any
other agreement between parties hereto, by operation of law or otherwise.

5. Counterparts. This Termination Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

6. Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS TERMINATION AGREEMENT OR THE ACTIONS OF COUNTERPARTY OR ITS
AFFILIATES OR DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

6. Governing Law. THIS TERMINATION AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

7. Role of Agent. For the avoidance of doubt, Section 8(q) of the Confirmation
shall apply to the transactions contemplated by this Termination Agreement.

 

5



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Termination Agreement carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) confirm that the foregoing (in the exact form
provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to this Termination Agreement, by manually
signing this Termination Agreement or this page hereof as evidence of agreement
to such terms and providing the other information required herein and
immediately returning an executed copy to Credit Suisse, New York branch, Eleven
Madison Avenue, New York, NY 10010-3629, Facsimile No. (212) 325-8173.

Yours faithfully,

 

CREDIT SUISSE INTERNATIONAL By:  

/s/ Barry Dixon

Name:   Barry Dixon Title:   Authorized Signatory By:  

/s/ Shui Wong

Name:   Shui Wong Title:   Authorized Signatory CREDIT SUISSE, NEW YORK BRANCH,
AS AGENT FOR CREDIT SUISSE INTERNATIONAL By:  

/s/ Louis Impellizeri

Name:   Louis Impellizeri Title:   Authorized Signatory By:  

/s/ Christy Grant

Name:   Christy Grant Title:   Authorized Signatory



--------------------------------------------------------------------------------

Agreed and Accepted By: VIROPHARMA INCORPORATED By:  

/s/ Vincent J. Milano

Name:   Vincent J. Milano Title:   President and CEO



--------------------------------------------------------------------------------

SCHEDULE A

CALCULATION AGENT’S NOTICE

 

 To:   

ViroPharma Incorporated

730 Stockton Drive

Exton, PA 19341

  A/C:    YMJTD0 From:    Credit Suisse International, as Calculation Agent  Re:
   Partial Termination of the Convertible Bond Hedge Transaction Reference No.
50302802   Date:    [    ]

 

 

Reference is hereby made to the Termination Agreement (the “Bond Hedge
Termination Agreement”) dated as of March 19, 2009 between Credit Suisse
International (“Dealer”), represented by Credit Suisse, New York branch
(“Agent”) as its agent, and ViroPharma Incorporated (the “Issuer”) relating to
the partial termination of the Convertible Bond Hedge Transaction (Ref.
No. 50302802).

Any capitalized terms used herein but not defined shall have the meanings set
forth in the Bond Hedge Termination Agreement.

On the Purchase Date specified below, the Issuer purchased the Number of
Purchased Convertible Notes specified below pursuant to the Purchase Program.
The Calculation Agent hereby notifies the Issuer of the following terms under,
and as defined in, the Bond Hedge Termination Agreement, relating to such
Purchase Date:

 

Purchase Date:

Number of Purchased Convertible Notes and Applicable Number of Options:
Averaging Date(s): Average VWAP Price: Termination Value: Termination Payment
Amount:

 

Yours sincerely, CREDIT SUISSE INTERNATIONAL By:  

 

Authorized Signatory